Memorandum Per Curiam.
Plaintiff was entitled to relet the premises for the account of the tenant upon the latter’s abandonment thereof, pursuant to the provisions of the lease between them. But it was not authorized to grant the new tenants any concession at the expense of the abandoning tenant (Schwartz v. Brucato, 57 App. Div. 202). Accordingly, it was not entitled to rent for January and February, 1944, the period of the concession.
The judgment should be unanimously modified upon the law by reducing the amount of the recovery against defendant to $210, together with interest and appropriate costs in the court below, and as so modified affirmed, with $25 costs of this appeal to the defendant.
MacCrate, McCooey and Steinbrink, JJ., concur.
Judgment accordingly.